VILLANTI, Judge.
The postconviction court’s order of March 19, 2012, denying Glen T. Jones, Jr.’s motion for postconviction relief is affirmed. However, we note that Jones filed a “Motion for Leave to Amend and/or Supplement Defendant’s Motion for Post-Conviction Relief’ on December 6, 2011, and another “Motion for Leave to Amend and/or Supplement Defendant’s Motion for Post-Conviction Relief’ on March 15, 2012. Nothing in the record available to this court shows that the postconviction court ever ruled on either of these two motions. Therefore, on remand, the postconviction court should address these two pending motions.
Affirmed and remanded with instructions.
KELLY and BLACK, JJ., Concur.